DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination, Amendments, and Applicant’s Arguments/Remarks filed on 05/10/2022.
Claims 52, 55, 61, and 70 have been amended according to Amendments filed on 05/10/2022, addressing the  35 U.S.C. § 112(b), 35 U.S.C. § 101, and 35 U.S.C. § 103 rejections. 
Claims 52-76 are presented for examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/07/2022 has/have been considered by the examiner.

Allowable Subject Matter
Claims 52-76 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 52-76 were rejected under 35 U.S.C. § 112(b) as being indefinite for failing to point out and distinctly claim the subject matter in a Final Rejection filed on 02/18/2022. The Applicant has provided Arguments/Amendments, filed on 02/11/2022, in which the Applicant asserts “Without acquiescing to any of the allegations set forth in the Office Action and solely to advance prosecution, Applicant respectfully submits that Claim 52 has been amended to recite, inter alia, "update at least one of the first predictive model or the second predictive model based on the one or more performance characteristics of the one or more active promotions, such that the first predictive model and second predictive model are continually refined via a positive feedback loop to provide improved predictions of optimal promotion pricing parameters" (Emphasis added). As recited in Para. [0032] of the present application, "example embodiments of the present invention may be capable of continued analysis of promotion performance data for promotions with pricing parameters established by embodiments of the invention, resulting in a positive feedback loop by which predictive models are continually refined and improved to provide even more accurate predictions of optimal pricing parameters." Accordingly, Applicant respectfully requests that the rejections of Claims 52-76 under 35 U.S.C. § 112 are either moot or overcome and requests that these rejections be withdrawn.” The Examiner agrees and therefore, Claims 52-76 overcome the 35 U.S.C. § 112(b) rejection.


Claims 52-76 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Final Rejection filed on 02/18/2022. The Applicant has provided Arguments/Amendments, filed on 05/10/2022, in which the Applicant asserts “Applicant notes that the instant claims in fact recite a significantly more detailed and technical set of elements, using a combination of predictive models that are continually refined via a positive feedback loop to provide more robust and improved predictions, including making a determination as to whether to use a predictive model based on whether or not certain criteria are met. For example, as presently amended, independent Claim 1 recites “generate, by the processor, a first predictive model and a second predictive model, wherein each of the predictive models is a result of machine learning algorithms that use the historical promotion performance data as a model training set,” “determine whether the first predictive model is valid based on comparison of the predicted value of the first predictive model to the predictive model distribution of a second predictive model” “generate, by the processor, a revenue equation based on at least the first predictive model or the second predictive model, wherein in an instance the predicted value of the first predictive model satisfies a threshold parameter associated with the predictive model distribution of the second predictive model, the revenue equation is based on at least the first predictive model, and wherein in an instance the predicted value of the first predictive model fails to satisfy the threshold parameter associated with the predictive model distribution of the second predictive model, the revenue equation is based on at least the second predictive model” and “update at least one of the first predictive model or the second predictive model based on the one or more performance characteristics of the one or more active promotions, such that the that the first predictive model and second predictive model are continually refined via a positive feedback loop to provide improved predictions of optimal promotion pricing parameters.”.” The Examiner agrees and would also like to note that the claims, as filed on 05/10/2022, recite limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (i.e. improving a first and second predictive model based on improved predictions of promotion pricing parameters) and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”. Therefore, claims 52-76 are patent eligible and overcome the 35 U.S.C. § 101 rejection.

Claims 52-58, 61, 64, and 67-76 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8,650,079 to Fano in view of U.S. Patent 7,072,848 to Boyd and claim 63 was rejected in further view of U.S. Patent 8,407,252 to Bennett in a Final Rejection filed on 02/18/2022. The Applicant has provided Arguments/Amendments, filed on 05/10/2022, in which the Applicant asserts “Fano and Boyd are silent with respect to any validation of a predictive model wherein failure to validate a first predictive model results in using the result value of a second predictive model in its place. In the present application, for example, Paragraph [0076] provides: In operation 706, the apparatus 200 includes means, such as processor 202 for comparing the margin model with a ROI model. As check against outliers produced by the margin model, a threshold margin (e.g., the margin that results in at least a minimum threshold merchant ROD may be compared to a model distribution for the merchant ROI. The model distribution may be derived from observations of elements that factor into merchant ROI, such as an average consumer overspending amount (e.g., spending in excess of the promotional value), the average return customer rate, and a fraction of new customers. At operation 708, the continued processing depends upon whether the margin predicted by the margin model is outside a certain bound defined by the ROI model (e.g., 2 standard deviations), then the mean of the ROI distribution may be used instead. At operation 710, the apparatus 200 includes means, such as processor 202 for using the result value of the ROI model if the value predicted by the margin model is outside the certain bound (e.g., more than 2 standard deviations). Otherwise, at operation 710 the apparatus 200 includes means for using the result value of the margin model. Para. [0076] of the published application (emphasis added). Moreover, the additional cited reference in the Office Action, Bennett, does not cure these deficiencies with respect to independent Claim 52, and indeed, Bennett was not cited for this proposition. Accordingly, Applicant asserts that the cited art, taken alone or in combination, fails to teach or suggest the aforementioned features of independent Claim 52, as amended, and Applicant respectfully submits that the rejection be withdrawn.” The Examiner agrees and would also like to note that with respect to the claims as filed on 05/10/2022, the Fano, Boyd, and Bennett references do not explicitly disclose the limitations of the invention; specifically utilizing a first and second predictive model in order to determine an estimated revenue, wherein the determination of using either the first or second predictive model is based on a comparison of predictive values satisfying a threshold and updating the predictive model with improved predictions of optimal pricing parameters in a positive feedback loop manner. This uniquely distinct feature alongside the combination of limitations in independent claim 52 render the claims allowable. Thus, claims 52-76 overcome the 35 U.S.C. § 103 rejections and are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 20, 2022